UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-34591 CLEANTECH SOLUTIONS INTERNATIONAL, INC. (Name of Registrant as specified in its charter) DELAWARE 74-2235008 (State or other jurisdiction ofincorporation of organization) (I.R.S. Employer Identification No.) No. 9 Yanyu Middle Road Qianzhou Township, Huishan District, Wuxi City Jiangsu Province, China 150090 (Address of principal executive office) (86) 51083397559 (Registrant’s telephone number) China Wind Systems, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.20,144,813 shares of common stock are issued and outstanding as of August 12, 2011. CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES FORM 10-Q June 30, 2011 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 (Audited) 3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements. 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 39 Item 4 Controls and Procedures. 39 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use Of Proceeds. 40 Item 6. Exhibits. 40 FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our annual report on Form 10-K, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and information contained in other reports that we file with the SEC. You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - Notes receivable Accounts receivable, net of allowance for doubtful accounts Inventories, net of reserve for obsolete inventory Advances to suppliers Prepaid VAT on purchases Prepaid expenses and other Total Current Assets PROPERTY AND EQUIPMENT - net OTHER ASSETS: Land use rights, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank loans $ $ Bank acceptance notes payable - Accounts payable Accrued expenses VAT and service taxes payable - Advances from customers Income taxes payable Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock $0.001 par value (60,000,000 shares authorized, all of whichwere designated as series A convertible preferred, 15,975,983 and 16,205,268 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively) Common stock ($0.001 par value; 150,000,000 shares authorized; 19,284,516 and 18,751,128 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Retained earnings Statutory reserve Accumulated other comprehensive gain - foreign currency translation adjustment Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements. 3 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Depreciation Selling, general and administrative Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) Foreign currency loss ) Grant income - - Other income - - Total Other Income (Expense) ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ COMPREHENSIVE INCOME: NET INCOME $ OTHER COMPREHENSIVE INCOME: Unrealized foreign currency translation gain COMPREHENSIVE INCOME $ NET INCOME PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See notes to unaudited consolidated financial statements. 4 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income from operations to net cash provided by operating activities: Depreciation Amortization of debt discount to interest expense - Amortization of land use rights Increase in allowance for doubtful accounts Stock-based compensation expense Changes in assets and liabilities: Restricted cash ) - Notes receivable ) Accounts receivable ) Inventories ) ) Prepaid value-added taxes on purchases ) Prepaid and other current assets ) Advances to suppliers ) Bank acceptance notes payable - Accounts payable ) Accrued expenses ) VAT and service taxes payable ) Income taxes payable ) Advances from customers NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from bank loans - Repayment of bank loans ) ) Proceeds from sale of common stock - Proceeds from exercise of warrants NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH AND CASH EQUIVALENTS NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - beginning of year CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Series A preferred converted to common shares $ $ Common stock issued for future service $ $ See notes to unaudited consolidated financial statements. 5 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Cleantech Solutions International, Inc. (the “Company”) was incorporated in Delaware on June 24, 1987 under the name of Malex, Inc.On December 18, 2007, the Company’s corporate name was changed to China Wind Systems, Inc., and on June 13, 2011, the Company’s corporate name was changed to Cleantech Solutions International, Inc. Through its affiliated companies and subsidiaries, the Company manufactures and sells high precision forged rolled rings and related products for the wind power industry and other industries.The Company also makes textile dyeing and finishing machines.The Company is the sole owner of Fulland Limited (“Fulland”), a Cayman Island limited liability company, which was organized on May 9, 2007.Fulland owns 100% of the capital stock of Green Power Environment Technology (Shanghai) Co., Ltd. (“Green Power”) and Wuxi Fulland Wind Energy Equipment Co., Ltd. (“Fulland Wind Energy”), which are wholly foreign-owned enterprises (“WFOE”) organized under the laws of the People’s Republic of China (“PRC” or “China”).Green Power is a party to a series of contractual arrangements, as fully described below, dated October 12, 2007 with Wuxi Huayang Electrical Power Equipment Co., Ltd. (“Electrical”) and Wuxi Huayang Dyeing Machinery Co., Ltd. (“Dyeing”), both of which are limited liability companies organized under the laws of, and based in, the PRC.Electrical and Dyeing are sometimes collectively referred to as the “Huayang Companies.” Fulland was organized by the owners of the Huayang Companies as a special purpose vehicle for purposes of raising capital, in accordance with requirements of the PRC State Administration of Foreign Exchange (“SAFE”). On May 31, 2007, SAFE issued an official notice known as Hui Zong Fa [2007] No. 106 (“Circular 106”), which requires the owners of any Chinese company to obtain SAFE’s approval before establishing any offshore holding company structure for foreign financing as well as subsequent acquisition matters in China. Accordingly, the owners of the Huayang Companies, Mr. Jianhua Wu and Ms. Lihua Tang, submitted their application to SAFE in early September 2007. On October 11, 2007, SAFE approved their application, permitting these Chinese citizens to establish Fulland as a special purpose vehicle for any foreign ownership and capital raising activities by the Huayang Companies. Electrical was formed on May 21, 2004, and Fulland Wind Energy was formed on August 27, 2008.Beginning in April 2007, Electrical began to produce large-scaled forged rolled rings that are up to three meters in diameter for the wind-power and other industries.In 2009, the Company began to produce and sell forged products through Fulland Wind Energy. The Company manufactures and machines all forged products, including wind products such as shafts, rolled rings, gear rims, gearboxes, bearings and other components and finished products and assemblies for the wind power industry, ESR products used in the wind industry, steel industry, and other sectors, and solar products, including any type of large-scale equipment used in the manufacturing process for the solar industry, through Fulland Wind Energy.The Company refers to this segment of its business as the forged rolled rings and related components division. Dyeing, which was formed on August 17, 1995, produces and sells a variety of high and low temperature dyeing and finishing machinery for the textile industry.The Company refers to this segment as the dyeing division. Basis of presentation; management’s responsibility for preparation of financial statements Management acknowledges its responsibility for the preparation of the accompanying interim consolidated financial statements which reflect all adjustments, consisting of normal recurring adjustments, considered necessary in its opinion for a fair statement of its consolidated financial position and the results of its operations for the interim period presented. These consolidated financial statements should be read in conjunction with the summary of significant accounting policies and notes to consolidated financial statements included in the Company’s Form 10-K annual report for the year ended December 31, 2010. 6 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) The accompanying unaudited condensed consolidated financial statements for Cleantech Solutions International, Inc., its subsidiaries and variable interest entities, have been prepared in accordance with accounting principles generally accepted in the United States of America (the “U.S.”) for interim financial information and with the instructions to Form 10-Q and Article 8-03 of Regulation S-X. Operating results for interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The Company’s consolidated financial statements include the financial statements of its wholly-owned subsidiaries, Fulland, Greenpower and Fulland Wind Energy, as well as the financial statements of Huayang Companies, Dyeing and Electric.All significant intercompany accounts and transactions have been eliminated in consolidation. The Huayang Companies are considered variable interest entities (“VIE”), and the Company is the primary beneficiary.The Company’s relationships with the Huayang Companies and their shareholders are governed by a series of contractual arrangements between Green Power, the Company’s wholly foreign-owned enterprise in the PRC, and each of the Huayang Companies, which are the operating companies of the Company in the PRC. Under PRC laws, each of Green Power, Huayang Dye Machine and Huayang Electrical Power Equipment is an independent legal entity and none of them is exposed to liabilities incurred by the other parties. The contractual arrangements constitute valid and binding obligations of the parties to such agreements. Each of the contractual arrangements and the rights and obligations of the parties thereto are enforceable and valid in accordance with the laws of the PRC. On October 12, 2007, the Company entered into the following contractual arrangements with each of Huayang Dye Machine and Huayang Electrical Power Equipment: Consulting Services Agreement. Pursuant to the exclusive consulting services agreements between Green Power and the Huayang Companies, Green Power has the exclusive right to provide to the Huayang Companies general business operation services, including advice and strategic planning, as well as consulting services related to the technological research and development of dye and finishing machines, electrical equipments and related products (the “Services”). Under this agreement, Green Power owns the intellectual property rights developed or discovered through research and development, in the course of providing the Services, or derived from the provision of the Services. The Huayang Companies shall pay a quarterly consulting service fees in Renminbi (“RMB”) to Fulland that is equal to all of the Huayang Companies’ profits for such quarter. Operating Agreement. Pursuant to the operating agreement among Green Power, the Huayang Companies and all shareholders of the Huayang Companies, Green Power provides guidance and instructions on the Huayang Companies’ daily operations, financial management and employment issues. The Huayang Companies shareholders must designate the candidates recommended by Green Power as their representatives on the boards of directors of each of the Huayang Companies. Green Power has the right to appoint senior executives of the Huayang Companies. In addition, Green Power agrees to guarantee the Huayang Companies’ performance under any agreements or arrangements relating to the Huayang Companies’ business arrangements with any third party. The Huayang Companies, in return, agree to pledge their accounts receivable and all of their assets to Green Power. Moreover, each of the Huayang Companies agrees that, without the prior consent of Green Power, it will not engage in any transactions that could materially affect its assets, liabilities, rights or operations, including, without limitation, incurrence or assumption of any indebtedness, sale or purchase of any assets or rights, incurrence of any encumbrance on any of their assets or intellectual property rights in favor of a third party or transfer of any agreements relating to their business operation to any third party. The term of this agreement, as amended on November 1, 2008, is 20 years from October 12, 2007 and may be extended only upon Green Power’s written confirmation prior to the expiration of the this agreement, with the extended term to be mutually agreed upon by the parties. 7 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Equity Pledge Agreement. Under the equity pledge agreement between the Huayang Companies’ shareholders and Green Power, the Huayang Companies’ shareholders pledged all of their equity interests in the Huayang Companies to Green Power to guarantee the Huayang Companies’ performance of their respective obligations under the consulting services agreement. If the Huayang Companies or the Huayang Companies’ shareholders breach their respective contractual obligations, Green Power, as pledgee, will be entitled to certain rights, including the right to sell the pledged equity interests. The Huayang Companies’ shareholders also agreed that, upon occurrence of any event of default, Green Power shall be granted an exclusive, irrevocable power of attorney to take actions in the place and stead of the Huayang Companies’ shareholders to carry out the security provisions of the equity pledge agreement and take any action and execute any instrument that Green Power may deem necessary or advisable to accomplish the purposes of the equity pledge agreement. The Huayang Companies’ shareholders agreed not to dispose of the pledged equity interests or take any actions that would prejudice Green Power’s interest. The equity pledge agreement will expire two years after the Huayang Companies’ obligations under the consulting services agreements have been fulfilled. Option Agreement.Under the option agreement between the Huayang Companies’ shareholders and Green Power, the Huayang Companies’ shareholders irrevocably granted Green Power or its designated person an exclusive option to purchase, to the extent permitted under PRC law, all or part of the equity interests in the Huayang Companies for the cost of the initial contributions to the registered capital or the minimum amount of consideration permitted by applicable PRC law. Green Power or its designated person has sole discretion to decide when to exercise the option, whether in part or in full. The term of this agreement, as amended on November 1, 2008, is 20 years from October 12, 2007 and may be extended prior to its expiration by written agreement of the parties. The accounts of the Huayang Companies are consolidated in the accompanying financial statements.As VIEs, the Huayang Companies’ sales are included in the Company’s total sales, its income from operations is consolidated with the Company’s, and the Company’s net income includes all of the Huayang Companies net income. The Company does not have any non-controlling interest and, accordingly, did not subtract any net income in calculating the net income attributable to the Company. Because of the contractual arrangements, the Company had a pecuniary interest in the Huayang Companies that requires consolidation of the Company’s and the Huayang Companies’ financial statements. Use of estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and the related disclosures at the date of the financial statements and during the reporting period. Actual results could materially differ from these estimates. Significant estimates in 2011 and 2010 include the allowance for doubtful accounts, the allowance for obsolete inventory, the useful life of property and equipment and intangible assets, assumptions used in assessing impairment of long-term assets and valuation of deferred tax assets, accruals for taxes due, and the value of stock-based compensation. Cash and cash equivalents For purposes of the consolidated statements of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents. The Company maintains cash and cash equivalents with various financial institutions mainly in the PRC and the U.S. Balances in the U.S are insured up to $250,000 at each bank.Balances in banks in the PRC are uninsured. 8 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Fair value of financial instruments The Company adopted the guidance of Accounting Standards Codification (“ASC”) 820 for fair value measurements which clarifies the definition of fair value, prescribes methods for measuring fair value, and establishes a fair value hierarchy to classify the inputs used in measuring fair value as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities available at the measurement date. Level 2-Inputs are unadjusted quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, inputs other than quoted prices that are observable, and inputs derived from or corroborated by observable market data. Level 3-Inputs are unobservable inputswhich reflect the reporting entity’s own assumptions on what assumptions the market participants would use in pricing the asset or liability based on the best available information. The carrying amounts reported in the balance sheets for cash, accounts receivable, loans payable, accounts payable and accrued expenses, customer advances, and amounts due from related parties approximate their fair market value based on the short-term maturity of these instruments. The Company did not identify any assets or liabilities that are required to be presented on the consolidated balance sheets at fair value in accordance with the accounting guidance. ASC 825-10 “Financial Instruments,” allows entities to voluntarily choose to measure certain financial assets and liabilities at fair value (fair value option). The fair value option may be elected on an instrument-by-instrument basis and is irrevocable, unless a new election date occurs. If the fair value option is elected for an instrument, unrealized gains and losses for that instrument should be reported in earnings at each subsequent reporting date. The Company did not elect to apply the fair value option to any outstanding instruments. Concentrations of credit risk The Company’s operations are carried out in the PRC. Accordingly, the Company's business, financial condition and results of operations may be influenced by the political, economic and legal environment in the PRC, and by the general state of the PRC's economy. The Company's operations in the PRC are subject to specific considerations and significant risks not typically associated with companies in North America. The Company's results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. Financial instruments which potentially subject the Company to concentrations of credit risk consist principally of cash and trade accounts receivable. Substantially all of the Company’s cash is maintained with state-owned banks within the PRC, and no deposits are covered by insurance. The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts. A significant portion of the Company’s sales are credit sales which are primarily to customers whose ability to pay is dependent upon the industry economics prevailing in these areas; however, concentrations of credit risk with respect to trade accounts receivables is limited due to generally short payment terms.The Company also performs ongoing credit evaluations of its customers to help further reduce credit risk. At June 30, 2011 and December 31, 2010, the Company’s cash balances by geographic area were as follows: June 30, 2011 December31,2010 Country: United States $ % $ % China % % Total cash and cash equivalents $ % $ % 9 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Restricted cash Restricted cash consists of cash deposits held by a bank to secure bank acceptance notes payable. Notes receivable Notes receivable represents trade accounts receivable due from various customers where the customers’ bank has guaranteed the payment of the receivable. This amount is non-interest bearing and is normally paid within three to six months.Historically, the Company has experienced no losses on notes receivable. The Company‘s notes receivable totaled $192,655 and $50,593 at June 30, 2011 and December 31, 2010, respectively. Accounts receivable Accounts receivable are presented net of an allowance for doubtful accounts. The Company maintains allowances for doubtful accounts for estimated losses. The Company reviews the accounts receivable on a periodic basis and makes general and specific allowances when there is doubt as to the collectability of individual balances. In evaluating the collectability of individual receivable balances, the Company considers many factors, including the age of the balance, a customer’s historical payment history, its current credit-worthiness and current economic trends. Accounts are written off after exhaustive efforts at collection. At June 30, 2011 and December 31, 2010, the Company has established, based on a review of its outstanding balances, an allowance for doubtful accounts in the amounts of $2,025,830 and $1,815,508, respectively. Inventories Inventories, consisting of raw materials, work in process and finished goods related to the Company’s products are stated at the lower of cost or market utilizing the weighted average method. An allowance is established when management determines that certain inventories may not be saleable. If inventory costs exceed expected market value due to obsolescence or quantities in excess of expected demand, the Company will record reserves for the difference between the cost and the market value. These reserves are recorded based on estimates.The Company recorded an inventory reserve of $169,906 and $166,108 at June 30, 2011 and December 31, 2010, respectively. Advances to suppliers Advances to suppliers represent the cash paid in advance for the purchase of raw material from suppliers. The advance payments are intended to ensure preferential pricing and delivery. The amounts advanced under such arrangements totaled $1,972,876 and $333,923 as of June 30, 2011 and December 31, 2010, respectively. Property and equipment Property and equipment are carried at cost and are depreciated on a straight-line basis over the estimated useful lives of the assets. The cost of repairs and maintenance is expensed as incurred; major replacements and improvements are capitalized.When assets are retired or disposed of, the cost and accumulated depreciation are removed from the accounts, and any resulting gains or losses are included in income in the year of disposition. The Company examines the possibility of decreases in the value of fixed assets when events or changes in circumstances reflect the fact that their recorded value may not be recoverable. Included in property and equipment is construction-in-progress which consisted of factory improvements and machinery pending installation and includes the costs of construction, machinery and equipment, and any interest charges arising from borrowings used to finance these assets during the period of construction or installation of the assets. No provision for depreciation is made on construction-in-progress until such time as the relevant assets are completed and ready for their intended use. Property purchased from a related party is recorded at the cost to the related party and any payment to or on behalf of the related party in excess of the cost is reflected as a distribution to a related party. 10 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Impairment of long-lived assets In accordance with ASC Topic 360, the Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable, or at least annually. The Company recognizes an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset. The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value. The Company did not record any impairment charges for the six months ended June 30, 2011 and 2010. Advances from customers Advances from customers atJune 30, 2011 and December 31, 2010 amounted to $1,395,444 and $236,004, respectively, and consist of prepayments from customers for merchandise that had not yet been shipped. The Company will recognize the deposits as revenue as customers take delivery of the goods, in accordance with its revenue recognition policy. Revenue recognition Pursuant to the guidance of ASC Topic 605 and ASC Topic 360, the Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured. The Company accounts for the product sale as a multiple element arrangement. Revenue from multiple element arrangements is allocated among the separate accounting units based on the residual method. Under the residual method, the revenue is allocated to undelivered elements based on fair value of such undelivered elements and the residual amounts of revenue allocated to delivered elements. The Company recognizes revenues from the sale of dyeing equipment, forged rolled rings and other components upon shipment and transfer of title. The other elements may include installation and, generally, a one-year warranty. Equipment installation revenue is valued based on estimated service person hours to complete installationand is recognized when the labor has been completed and the equipment has been accepted by the customer, which is generally within a couple days of the delivery of the equipment. Grant income is recognized when funds have been received and all significant terms of the grant have been fulfilled by the Company. Warranty revenue is valued based on estimated serviceperson hours to complete a service and generally is recognized over the contract period.For the six months ended June 30, 2011 and 2010, amounts allocated to warranty revenues were not material. Based on historical experience, warranty service calls and any related labor costs have been minimal. All other product saleswith customer specific acceptance provisions, including the forged rolled rings, are recognized upon customer acceptance and the delivery of the parts or service. Revenues related to spare part sales are recognized upon shipment or delivery based on the trade terms. Income taxes The Company is governed by the Income Tax Law of the PRC and the U.S.The Company accounts for income taxes using the liability method prescribed by ASC 740, “Income Taxes.” Under this method, deferred tax assets and liabilities are determined based on the difference between the financial reporting and tax bases of assets and liabilities using enacted tax rates that will be in effect in the year in which the differences are expected to reverse. The Company records a valuation allowance to offset deferred tax assets if based on the weight of available evidence, it is more-likely-than-not that some portion, or all, of the deferred tax assets will not be realized. The effect on deferred taxes of a change in tax rates is recognized as income or loss in the period that includes the enactment date. 11 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Income taxes (continued) The Company applied the provisions of ASC 740-10-50,“Accounting For Uncertainty in Income Taxes,” which provides clarification related to the process associated with accounting for uncertain tax positions recognized in our financial statements. Audit periods remain open for review until the statute of limitations has passed. The completion of review or the expiration of the statute of limitations for a given audit period could result in an adjustment to the Company’s liability for income taxes. Any such adjustment could be material to the Company’s results of operations for any given quarterly or annual period based, in part, upon the results of operations for the given period. As of June 30, 2011 and December 31, 2010, the Company had no uncertain tax positions, and will continue to evaluate for uncertain positions in the future. Stock-based compensation Stock-based compensation is accounted for based on the requirements of the Share-Based Payment topic of ASC 718 which requires recognition in the financial statements of the cost of employee and director services received in exchange for an award of equity instruments over the period the employee or director is required to perform the services in exchange for the award (presumptively, the vesting period). The Financial Accounting Standards Board (“FASB”) ASC also requires measurement of the cost of employee and director services received in exchange for an award based on the grant-date fair value of the award. Pursuant to ASC Topic 505-50, for share-based payments to consultants and other third-parties, compensation expense is determined at the “measurement date.” The expense is recognized over the vesting period of the award. Until the measurement date is reached, the total amount of compensation expense remains uncertain. The Company records compensation expense based on the fair value of the award at the reporting date. The awards to consultants and other third-parties are then revalued, or the total compensation is recalculated, based on the then current fair value, at each subsequent reporting date. Shipping costs Shipping costs are included in selling expenses and totaled $670,718 and $693,424 for the six months ended June 30, 2011 and 2010, respectively. Employee benefits The Company’s operations and employees are all located in the PRC.The Company makes mandatory contributions to the PRC government’s health, retirement benefit and unemployment funds in accordance with the relevant Chinese social security laws, equal toapproximately 25% of salaries. The costs of these payments are charged to income in the same period as the related salary costs and are not material. Advertising Advertising is expensed as incurred and is included in selling, general and administrative expenses on the accompanying consolidated statements of income and comprehensive income and was not material. Research and development Research and development costs are expensed as incurred. For the six months ended June 30, 2011 and 2010, research and development costs were not material. 12 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Foreign currency translation The reporting currency of the Company is the U.S. dollar. The functional currency of the parent company is the U.S. dollar and the functional currency of the Company’s operating subsidiaries is the Chinese Renminbi (“RMB”). For the subsidiaries and affiliates whose functional currencies are the RMB, results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period, and equity is translated at historical exchange rates. As a result, amounts relating to assets and liabilities reported on the statements of cash flows may not necessarily agree with the changes in the corresponding balances on the balance sheets.Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining comprehensive income.The cumulative translation adjustment and effect of exchange rate changes on cash for the six months ended June 30, 2011 and 2010 was $29,087 and $5,024, respectively. Transactions denominated in foreign currencies are translated into the functional currency at the exchange rates prevailing on the transaction dates. Assets and liabilities denominated in foreign currencies are translated into the functional currency at the exchange rates prevailing at the balance sheet date with any transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. All of the Company’s revenue transactions are transacted in the functional currency of the operating subsidiaries and affiliates. Other than for the purchase of equipment from non-Chinese suppliers, the Company does not enter into any material transaction in foreign currencies.Transaction gains or losses have not had, and are not expected to have, a material effect on the results of operations of the Company. Asset and liability accounts at June 30, 2011 and December 31, 2010 were translated at 6.4640 RMB to $1.00 and at 6.6118 RMB to $1.00, respectively, which were the exchange rates on the balance sheet dates. Equity accounts were stated at their historical rate. The average translation rates applied to the statements of income for the six months ended June 30, 2011 and 2010 were 6.54818 RMB and 6.83475 RMB to $1.00, respectively.Cash flows from the Company’s operations are calculated based upon the local currencies using the average translation rate. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the consolidated balance sheets. Income per share of common stock ASC 260 “Earnings Per Share,” requires dual presentation of basic and diluted earnings per share (“EPS”) with a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation. Basic EPS excludes dilution. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. Basic net income per share is computed by dividing net income available to common shareholders by the weighted average number of shares of common stock outstanding during the period. Diluted income per share is computed by dividing net income by the weighted average number of shares of common stock, common stock equivalents and potentially dilutivesecurities outstanding during each period. Potentially dilutive common stock consist of common stock issuable upon the conversion of series A convertible preferred stock (using the if-converted method) and common stock purchase warrants (using the treasury stock method). 13 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Income per share of common stock (continued) The following table presents a reconciliation of basic and diluted net income per share: Three Months Ended Six Months Ended June 30, June 30, Net income available to common stockholders for basic and diluted net income per share of common stock $ Weighted average common stock outstanding – basic Effect of dilutive securities: Series A convertible preferred stock Warrants Weighted average common stock outstanding – diluted Net income per common share - basic $ Net income per common share - diluted $ The Company's total common stock equivalents at June 30, 2011 and December 31, 2010 include the following: June 30, 2011 December 31, 2010 Warrants Series A convertible preferred stock Total Deemed preferred stock dividend When we issue shares of convertible preferred stock at a price that is, on an “as if converted” basis, less than the market price of the underlying shares of common stock, the difference between the value of the underlying shares of common stock and the purchase price of the convertible preferred stock is treated as a deemed preferred stock dividend.In connection with the issuance of shares of preferred stock upon exercise of warrants as a result of board approval of the issuance of series A preferred stock instead of common stock, the Company does not record a deemed preferred stock dividend since the Company issues the equivalent number of preferred shares as the number of common shares that would have been issued upon exercise. Accumulated other comprehensive income Comprehensive income is comprised of net income and all changes to the statements of stockholders' equity, except those due to investments by stockholders, changes in paid-in capital and distributions to stockholders. For the Company, comprehensive income for the six months ended June 30, 2011 and 2010 included net income and unrealized gains from foreign currency translation adjustments. 14 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Related parties Parties are considered to be related to the Company if the parties, directly or indirectly, through one or more intermediaries, control, are controlled by, or are under common control with the Company. Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. The Company discloses all related party transactions. All transactions shall be recorded at fair value of the goods or services exchanged. Property purchased from a related party is recorded at the cost to the related party and any payment to or on behalf of the related party in excess of the cost is reflected as a distribution to related party. Recent accounting pronouncements The Financial Accounting Standards Board (“FASB”) issued ASU 2010-13, Compensation—Stock Compensation (ACS Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades. The ASU codifies the consensus reached in Emerging Issues Task Force (EITF) Issue No. 09-J. The amendments to the Codification clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity shares trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in the ASU are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The amendments are to be applied by recording a cumulative-effect adjustment to beginning retained earnings. The adoption does not have any material impact on the Company’s consolidated financial position and results of operations. In May 2011, the FASB issued ASU No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” which is not expected to have a material impact on the consolidated financial statements upon adoption. In June 2011, the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income”. Under the amendments in this ASU, an entity has two options for presenting its total comprehensive income: to present total comprehensive income and its components along with the components of net income in a single continuous statement, or in two separate but consecutive statements. The amendments in this ASU are required to be applied retrospectively and are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011, with early adoption permitted. The Company intends to conform to the new presentation required in this ASU beginning with its Form 10-Q for the three months ended March 31, 2012. Accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. NOTE 2 – ACCOUNTS RECEIVABLE At June 30, 2011 and December 31, 2010, accounts receivable consisted of the following: June 30, 2011 December 31, 2010 Accounts receivable $ $ Less: allowance for doubtful accounts ) ) $ $ 15 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 3 - INVENTORIES At June 30, 2011 and December 31, 2010, inventories consisted of the following: June 30, 2011 December 31, 2010 Raw materials $ $ Work in process Finished goods Less: reserve for obsolete inventory ) ) $ $ NOTE 4 - PROPERTY AND EQUIPMENT At June 30, 2011 and December 31, 2010, property and equipment consist of the following: Useful Life June 30, 2011 December 31, 2010 Office equipment and furniture 5 Years $ $ Manufacturing equipment 5 – 10 Years Vehicles 5 Years Construction in progress - Building and building improvements 20 Years Less: accumulated depreciation ) ) $ $ For the six months ended June 30, 2011 and 2010, depreciation expense amounted to $2,503,759 and $1,200,642, of which $2,082,964 and $1,039,627 is included in cost of sales, for the six months ended June 30, 2011 and 2011, respectively.Depreciation is not taken during the period of construction or during the period of equipment.Upon completion of the installation of equipment or any construction in progress, construction in progress balances will be classified to their respective property and equipment category. NOTE 5 – LAND USE RIGHTS There is no private ownership of land in China. Land is owned by the government and the government grants land use rights for specified terms. The Company’s land use rights have terms of 45 and 50 years and expire on January 1, 2053 and October 30, 2053.The Company amortizes the land use rights over the term of the respective land use right. For the six months ended June 30, 2011 and 2010, amortization of land use rights amounted to $45,138 and $43,245, respectively. At June 30, 2011 and December 31, 2010, land use rights consist of the following: Useful Life June 30, 2011 December 31, 2010 Land use rights 45- 50 years $ $ Less: accumulated amortization ) ) $ $ 16 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 5 – LAND USE RIGHTS (continued) Amortization of land use rights attributable to future periods is as follows: Twelve-month periods ending June 30: $ Thereafter $ NOTE 6 – STOCKHOLDERS’ EQUITY (a)Common stock issued for services During the six months ended June 30, 2011, the Company issued an aggregate of 5,000 shares of its common stock to a director pursuant to an amended director’s agreement. The shares are valued at the fair value on the grant date and the Company recorded stock-based compensation of $16,674. During the six months ended June 30, 2011, the Company issued an aggregate of 15,000 shares of its common stock to its chief financial officer pursuant to the employment agreement between the Company and the chief financial officer. The shares are valued at the fair value on the grant date and the Company recorded stock-based compensation of $50,025. In March 2011, the Company issued an aggregate of 15,250 shares of its common stock to employees pursuant to the Company’s 2010 long-term incentive plan, of which 7,000 shares were granted to the Company’s chief executive officer.None of the other shares were issued to executive officers or directors.The shares are valued at the fair value on the grant date and the Company recorded stock-based compensation of $49,594. On April 1, 2011, the Company issued 1,250 shares of its common stock to an employee pursuant to the engagement agreement between the Company and the employee. The shares are valued at the fair value on the grant date and the Company recorded stock-based compensation of $3,925. On April 14, 2011, the Company issued 13,000 shares of common stock to an investor relations firm pursuant to an agreement with the firm for the twelve months beginning May 1, 2010.The shares, which were issued pursuant to the 2010 long-term incentive plan, are valued at the fair value on the grant date. For the six months ended June 30, 2011, the Company recorded stock-based professional fees of $37,440. On May 26, 2011, the Company authorized the issuance of 12,500 shares of common stock to an investor relations firm pursuant to an agreement with the firm for the twelve months beginning May 1, 2011. The shares, which are issuable in two installments of 6,250 shares, are valued at the fair value on the grant date, and the Company recorded stock-based professional fees of $3,917. In June 2011, the Company issued an aggregate of 78,000 shares of its common stock to employees pursuant to the Company’s 2010 long-term incentive plan, of which 41,000 shares were granted to the Company’s chief executive officer.None of the other shares were issued to executive officers or directors.The shares are valued at the fair value on the grant date and the Company recorded stock-based compensation of $48,706 and prepaid expenses of $93,734 which will be amortized during the rest of service period. On June 29, 2011, the Company issued 4,526 shares of its common stock to a director pursuant to a director’s agreement. The shares are valued at the fair value on the grant date and the Company recorded stock-based compensation of $4,526. 17 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 6 – STOCKHOLDERS’ EQUITY (continued) (b) Common stock issued for preferred share conversions In February, the Company issued 312,000 shares of its common stock upon the conversion of 936,000 series A preferred shares. (c)Common stock sold for cash On January 18, 2011, the Company sold 35,014 shares of its common stock to its chief financial officer for $125,000, representing the market price on January 18, 2011, the date of the stock purchase agreement. (d)Common stock issued on exercise of warrants On May 17, 2011, the Company issued 41,848 shares of its common stock upon the cashless exercise of warrants. (e)Series A preferred stock issued for warrants exercise During the period from February to April 2011, the Company issued a total of 706,715 shares of series A preferred stock upon the exercise of warrants, for which the Company received total cash proceeds of $400,000.Each share of series A preferred stock is convertible into one-third share of common stock. (f)Warrants On May 12, 2011, the Company issued 41,848 shares of its common stock in connection with the cashless exercise of 87,500 warrants. Warrant activities for the six months ended June 30, 2011 are summarized as follows: Six Months Ended June 30, 2011 Number of Warrants Weighted Average Exercise Price Balance at December 31, 2010 $ Granted - - Exercised ) Forfeited - - Balance at June 30, 2011 $ Warrants exercisable at June 30, 2011 $ The following table summarizes the shares of the Company's common stock issuable upon exercise of warrants outstanding at June 30, 2011: Warrants Outstanding Warrants Exercisable Range of Exercise Price Number Outstanding at June 30, 2011 Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Number Exercisable at June 30, 2011 Weighted Average Exercise Price $ 18 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 7 – INCOME TAXES The Company accounts for income taxes pursuant to the accounting standards that requires the recognition of deferred tax assets and liabilities for both the expected impact of differences between the financial statements and the tax basis of assets and liabilities, and for the expected future tax benefit to be derived from tax losses and tax credit carryforwards.Additionally, the accounting standards require the establishment of a valuation allowance to reflect the likelihood of realization of deferred tax assets. Realization of deferred tax assets, including those related to the U.S. net operating loss carryforwards, are dependent upon future earnings, if any, of which the timing and amount are uncertain. Accordingly, the net deferred tax asset related to the U.S. net operating loss carryforward has been fully offset by a valuation allowance. The Company is governed by the Income Tax Law of the PRC and the U.S.In 2011 and 2010, under the Income Tax Laws of PRC, Chinese companies are generally subject to an income tax at an effective rate of 25% on income reported in the statutory financial statements after appropriate tax adjustments. The Company’s VIEs (Dyeing and Electric) and the Company’s subsidiary, Fulland Wind Energy, are subject to these statutory rates. The Company’s wholly-owned subsidiary, Fulland Limited was incorporated in the Cayman Islands. Under the current laws of the Cayman Islands, this entity is not subject to income taxes. NOTE 8 – SHORT-TERM BANK LOANS Short-term bank loan represents an amount due to a bank that is due within one year. This loan can be renewed with the bank upon maturity. At June 30, 2011 and December 31, 2010, short-term bank loans consisted of the following: June 30, December 31, Loan from Bank of Communications, due on February 1, 2011 with annual interest at December 31, 2010 of 4.86%, the rate being adjusted quarterly based on People’s Bank of China’s base rate times 120% and repaid on due date. - Loan from Agriculturaland Commercial Bank, due on March 31, 2011 with annual interest at December 31, 2010 of 5.75%, secured by certain assets of the Company and repaid on due date. - Loan from Agricultural and Commercial Bank, due on October 30, 2011 with annual interest at June 30, 2011 and December 31, 2010 of 5.75% and 5.75%, respectively, secured by certain assets of the Company. Loan from Bank of Communications, due on July 4, 2011 with annual interest at June 30, 2011 of 6.72%, the rate being adjusted quarterly based on People’s Bank of China’s base rate times 120% and repaid on the due date. - Loan from Bank of Communications, due on July 6, 2011 with annual interest at June 30, 2011 of 6.72%, the rate being adjusted quarterly based on People’s Bank of China’s base rate times 120% and repaid on the due date. - Loan from Agriculturaland Commercial Bank, due on March 30, 2012 with annual interest at June 30, 2011 of 7.88%, secured by certain assets of the Company. - Loan from China Mechanical Bank, due on December 29, 2011 with annual interest at June 30, 2011 of 6.73%. - Total short-term bank loans $ $ 19 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 9 - SEGMENT INFORMATION For the six months ended June 30, 2011 and 2010, the Company operated in two reportable business segments - (1) the manufacture of dyeing and finishing equipment segment and (2) the manufacture of forged rolled rings and related components for the wind power and other industries segment. The Company's reportable segments are strategic business units that offer different products. They are managed separately based on the fundamental differences in their operations.All of the Company’s operations are conducted in the PRC. Information with respect to these reportable business segments for the three and six months ended June 30, 2011 and 2010 is as follows: Three Months Ended June 30, Six Months Ended June 30, Revenues: Dyeing and finishing equipment $ Forged rolled rings and related components Depreciation: Dyeing and finishing equipment Forged rolled rings and related components Interest expense: Dyeing and finishing equipment - Forged rolled rings and related components Other (a) - - - Net income (loss): Dyeing and finishing equipment Forged rolled rings and related components Other (a) Identifiable long-lived tangible assets at June 30, 2011 and December 31, 2010 by segment: Dyeing and finishing equipment $ $ Forged rolled rings and related components $ $ Identifiable long-lived tangible assets at June 30, 2011 and December 31, 2010 by geographical location: China $ $ United States - - $ $ (a)The Company does not allocate any general and administrative expenses of its U.S. activities to its reportable segments because these activities are managed at a corporate level and not allocable to any segment. 20 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 NOTE 10 – BANK ACCEPTANCE NOTES PAYABLE Bank acceptance notes payable represents amounts due to a bank which are collateralized and typically renewed. All bank acceptance notes payable are secured by the Company’s restricted cash which is on deposit with the lender. The Company’s bank acceptance notes payables consist of the following: June 30, 2011 December 31, 2010 Agricultural and Commercial Bank, non-interest bearing, due on October 12, 2011,collateralized by 100% of restricted cash deposited $ $
